Name: Commission Regulation (EEC) No 826/93 of 6 April 1993 amending Regulation (EEC) No 183/93 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive- residue oil and on the relevant methods of analysis
 Type: Regulation
 Subject Matter: natural and applied sciences;  tariff policy;  health;  processed agricultural produce;  marketing
 Date Published: nan

 Avis juridique important|31993R0826Commission Regulation (EEC) No 826/93 of 6 April 1993 amending Regulation (EEC) No 183/93 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive- residue oil and on the relevant methods of analysis Official Journal L 087 , 07/04/1993 P. 0006 - 0006COMMISSION REGULATION (EEC) No 826/93 of 6 April 1993 amending Regulation (EEC) No 183/93 amending Regulation (EEC) No 2568/91 on the characteristics of olive oil and olive-residue oil and on the relevant methods of analysisTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats (1), as last amended by Regulation (EEC) No 2046/92 (2), and in particular Article 35a thereof, Whereas Commission Regulation (EEC) No 183/93 (3) amends Annex IV of Commission Regulation (EEC) No 2568/91 (4) by introducing the wax method; whereas pursuant to Article 2 of Regulation (EEC) No 183/93, the method in question was to be applied from 1 July 1993; whereas, however, the means necessary for the application of the wax method will be available at an earlier date; whereas, therefore, the date of application of the method should be brought forward; Whereas, therefore, Regulation (EEC) No 183/93 should be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION: Article 1 The date 1 July 1993 given in paragraph 2 of Article 2 of Regulation (EEC) No 183/93 is hereby replaced by 1 May 1993. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 215, 30. 7. 1992, p. 1. (3) OJ No L 22, 30. 1. 1993, p. 58. (4) OJ No L 248, 5. 9. 1991, p. 1.